department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b state c organization name d date e foundation name f scholarship program g organization name v number w dollars amount x dollars amount y dollars amount z dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil dollar_figure we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on d in the state of b establish maintain and award scholarships to b students in order to pursue post-secondary study including but not limited to trade and technical undergraduate graduate and professional education your form_1023 indicates you were formed to fund scholarships for the young women who compete and earn scholarship assistance in f the official state entity for c which is exempt under sec_501 c’s primary activity is operating a beauty pageant f operates the pageant for miss b your articles of incorporation indicate your purpose is to letter rev catalog number 47630w you are affiliated with g and e which are both affiliated with c and f in addition e is the state organization that offers a scholarship package to the winner of the miss b pageant and is also exempt under sec_501 you were established because a separate scholarship fund was seen as a simpler and a more productive way to raise scholarship money for contestants in the pageant since your sole purpose is to solicit and fund academic scholarships for participants in these pageants you wrote that tax exempt status will open the door widely for the solicitation of funds prior to competing in the pageant for miss b each contestant must sign a contract common to all pageants affiliated with c the contract states e e e e e e e contestants must agree to raise a minimum amount of funds for a specific charity and for c’s scholarship fund as well as participate in the series of events and appearances leading up to the final selection of miss b contestants will be bound by the rules and regulations governing c and the procedures for the awarding and supervision of all scholarships if she is selected as the winner of the competition she will serve as miss b during the year_of_service and until her successor is selected or appointed as winner she will dedicate her entire time efforts and energy during the year_of_service to the fulfillment of these duties and obligations and that she will engage in no other business or other activities that will in any way interfere with the duties and obligations of her year_of_service the winner’s participation in the competition shall include all public appearances required by g including but not limited to television and radio broadcasts personal appearances interviews still photo sessions and video and audio taping or filming of all or any part of the events associated with the competition for the runner up she agrees to remain available to assume all of the rights obligations and commitments of the year_of_service the competition is critically important and the single most widely recognized element of the program by signing the contract contestants understand and acknowledge e e e e scholarships granted are subject_to the terms and conditions of the scholarship rules and regulations provided by f they agree to be bound by those rules and regulations all scholarships that may be awarded will be non-forfeitable in the event that there is a breach of the contract or fail to perform any duties as contestants scholarships may be forfeited if there are any misrepresentations as to their eligibility to compete the contract also indicates that the winner authorizes g and anyone duly licensed or authorized by g to televise photograph broadcast and or make radio television video and audio tapes or motion picture recordings of her individually or in a group use or re-use such photographs recordings video tapes audio tapes and or motion picture films in all media throughout the world in perpetuity and letter rev catalog number 47630w use her name likeness and or physical depiction for any purpose in perpetuity in an unedited or edited manner or fashion as g in its sole discretion shall determine this authorization shall also include the use of all such photographs recordings videotapes audiotapes and or motion picture films made during her year_of_service the contract calls the winner an independent_contractor with respect to c and that she is not and will not become an employee of c during her year_of_service your schedule h states the following e e e there is no application process for scholarships payable to contestants in f who will alert you of eligible recipients including the level of scholarship earned upon proof of tuition due your treasurer will make payment as directed scholarships payable to participants are payable without consideration of academic performance if they are earned and a participant is enrolled in school and has educational related expenses due it will be paid up to the amount of the scholarship earned scholarships payable to other individuals will be based on the letter of application demonstrating an educational plan need and achievements to date and verification by you you are unlikely to have very large sums of money to award perhaps no more than w dollars per year anytime within the near future up to as much as x dollars of this sum over will be set_aside for participants in the beauty pageant the goal is to award as many other scholarships as possible the current maximum for other scholarships is z dollars per person if exemption is granted the chances are very good that more funds will be received and the number of all scholarships can be increased for the current_year e intends to award about v scholarships consisting of a scholarship package of y dollars which is allocated among the winner of the pageant and the first through fourth runners-up also as a part of that package there are other smaller scholarships available to contestants such as most talented non-finalist and a community service scholarship your goal is to enrich the lives and potential grant of scholarships to as many participants as possible you also wrote that when sufficient money has been accumulated you may fund scholarships of at least z dollars each for both men and women these will be awarded based on demonstrated need and academic achievement moreover you will give special consideration to older students returning to school and those entering into trade and technical programs finally you stated that there is a relationship between you and e but each is a separate_entity with an independent board_of directors and officers so as to avoid any conflict of interest law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for educational or charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt letter rev catalog number 47630w sec_1_501_c_3_-1 of the income_tax regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest be operated for the benefit of designated individuals or the persons who created it it must not in 394_us_741 the court considered whether educational stipends paid_by westinghouse electric corp to court held the stipends were compensation not scholarships excludable from income because they required employees to submit progress reports while on educational leave of absence and return to westinghouse's employ for a substantial period of time after completing the leave the court explained that under sec_117 scholarship grants must be relatively disinterested 'no strings' educational grants with no requirements of any substantial quid pro quo from the recipients its employees were scholarships excludable from gross_income the in 72_tc_267 the tax_court held that a separate fund created by the miss georgia pageant solely to award scholarships to the pageant's contestants did not qualify under sec_501 of the code because the scholarships were awarded in consideration of contractual obligations the contract required contestants to participate in the miss georgia pageant and appear in public as directed by pageant officials a winning contestant who failed to honor the contract forfeited all rights to her scholarship the tax_court concluded that the scholarships were compensation_for signing the pageant contract and for performing services under it therefore these awards were not sec_117 scholarships and the fund was not operated exclusively for sec_501 purposes application of law you are not as described in sec_501 of the code because you are not exclusively organized and operated for charitable or educational_purposes you have not established you meet the operational_test as per sec_1_501_c_3_-1 of the regulations because you are operating for substantial non-exempt private purposes in contravention to sec_1 c - c of the regulations the information you provided shows you are operating for substantial private purposes as indicated by the following e you are operating for the private purpose of benefiting e which is exempt under sec_501 and has been providing scholarships to contestants in the beauty pageant for example you were established because you believe a separate scholarship fund was seen as a simpler and a more productive way to raise scholarship money for contestants in the pageant e you are operating for the private purpose of benefiting the contestants in the pageant because many contestants receive a scholarship for signing the contract to participate in the pageant for instance you stated it is your goal to maximize the number of scholarships awarded to as many participants as possible you are not described in sec_1_501_c_3_-1 of the regulations you are serving the private interests of the contestants by providing many of them at least a nominal scholarship as compensation_for signing the contract to participate in the pageant furthermore you are taking over the same scholarship letter rev catalog number 47630w program currently conducted by e using the same criteria rules and contract your activities do not differ significantly from e’s therefore you are operating for private interests of e your scholarship program has characteristics like that described in 394_us_741 because it serves as compensation to the contestants since they are required to sign an extensive contract even though you state your scholarships are non-forfeitable the fact is all participants must sign the contract to compete in the pageant which indicates a quid for quo relationship like the organization in the court case there are strings attached which disqualifies your program from exemption your scholarship program is also similar to that found in miss georgia scholarship fund inc v commissioner because your scholarships to contestants in the pageant serve as compensation_for example you were created to solely award scholarships to contestants in f’s beauty pageant as an eligibility requirement to compete in the pageant all contestants must agree to the terms of the contract before participating in the beauty pageant there is no application_for the scholarship program and scholarships are payable without consideration of academic performance the winner is also referred to as an independent_contractor and must fulfill numerous obligations directed by the contract therefore these awards are not sec_117 scholarships and you are not operating exclusively for sec_501 purposes conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code because you are not operated exclusively for an exempt purposes as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the income_tax regulations you are operating for the benefit of e as well as for the participants in your beauty pageant although the scholarships are non-forfeitable they are considered compensation because participants must agree to the terms in the contract before competing in the pageant accordingly we conclude you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47630w under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication cc poa name letter rev catalog number 47630w
